DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 27, 35, 36, 41, 42, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Welin et al. (USPN 9,820,182) in view of Lee et al. (USPN 10,448,429).
Regarding claims 1, Welin teaches a data transmission method, comprising: segmenting or concatenating, by a sending device, data packets of a first service to be transmitted, so as to generate a plurality of segments of data packets [Col. 11, lines 25-32]; for multiple radio access technologies, packaging and numbering, by the 15sending device, the plurality of segments of data packets [Col. 11, lines 33-56]; and sending, by the sending device, the packaged data packets to a receiving device by using corresponding radio access technologies according to the numbers [Col. 11, lines 33-56]; wherein the multiple radio access technologies comprise a first radio access technology and a second radio access technology, the plurality of segments of data packets comprise a first segment of data packets and a second segment of data packets, and the first segment of data packets and the second segment of data packets are respectively 
However, Welin does not teach the multiple radio access technologies adopt an aggregation mode, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents.
Lee teaches the multiple radio access technologies adopt an aggregation mode, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claim 8, Welin teaches a sending device, comprising: a processor; a memory storing instructions executable by the processor; and a transmitter wherein the processor is configured to: segment or concatenate data packets of a first service to be transmitted, so as to generate a plurality of segments of data packets [Col. 11, lines 25-32];  and package and number, for multiple radio access technologies, the plurality of segments of data packets [Col. 11, lines 33-56]; and wherein the transmitter is configured to send the packaged data packets to a receiving device by using corresponding radio access technologies according to the numbers [Col. 11, lines 33-56]; wherein the multiple radio access technologies comprise a first radio access technology and a second radio access technology, the plurality of segments of data packets comprise a first segment of data packets and a second segment of data packets, and the first segment of data packets and the second segment of data packets are respectively 
However, Welin does not teach the multiple radio access technologies adopt an aggregation mode, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents.
Lee teaches the multiple radio access technologies adopt an aggregation mode, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode or an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claim 27, Welin teaches a receiving device, comprising: a processor; and 10a memory storing instructions executable by the processor, a receiver configured to receive data packets of a first service sent by a sending device, wherein the data packets are sent by the sending device using multiple radio access technologies [Col. 11, lines 33-65]; wherein the processor is arranged to recover the data packets received by the receiver [Fig. 7, S210-S220]; and wherein the processor is further arranged to perform accuracy check on the recovered data packets [Fig. 7, S210-S220]; wherein the multiple radio access technologies comprise a first radio access technology and a second radio access technology, the recovered data packets comprise a first data packet and a second data packet, and the data packet and the second data packet are respectively transmitted in the aggregation mode by using the first radio access technology and the second radio access technology [Col. 13, lines 14-32 and Col. 13, line 56 – Col. 14 line 11].

Lee teaches the multiple radio access technologies adopt an aggregation mode, and the aggregation mode indicates a mode in which different radio access technologies are used to transmit different contents [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use diversity mode or an aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 35, 41 and 47, Lee teaches the multiple radio access technologies adopt a diversity mode and the aggregation mode, and the diversity mode indicates a mode in which different radio access technologies are used to transmit the same content [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diversity mode and the aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Regarding claims 36, 42 and 48, Lee teaches a first segment of data packets, a second segment of data packets and a third segment of data packets, the first segment of data packets is transmitted in the diversity mode, and the second segment of data packets and the third segment of data packets are respectively transmitted in the aggregation mode [Col. 10, lines 1-14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diversity mode and the aggregation mode to transmit data in multiple radio access technologies mode so that network efficiency can be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464